        Case 5:21-cv-00652-XR-ESC Document 9 Filed 07/29/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


NELLA JOHNSON,                                 §
                                               §
                  Plaintiff,                   §                 SA-21-CV-00652-XR
                                               §
vs.                                            §
                                               §
BEXAR COUNTY,                                  §
                                               §
                  Defendant.                   §

                                           ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for

Reconsideration to Appoint Counsel [#6]. Plaintiff’s motion was automatically referred to the

undersigned upon filing, and the undersigned has authority to enter this order pursuant to 28

U.S.C. § 636(b)(1)(A). By her motion, Plaintiff asks the Court to reconsider its previous order

denying her the appointment of counsel and to appoint an attorney to represent her in this case.

The Court will grant the motion.

       There is no right to the automatic appointment of counsel in a civil case. Akasike v.

Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

However, courts have the discretion to appoint counsel pursuant to 28 U.S.C. § 1915(e)(1) in in

forma pauperis proceedings.

       The record reflects that on July 19, 2021, the Court granted Plaintiff’s motion to proceed

in forma pauperis and, after finding Plaintiff to have pleaded at least one non-frivolous claim,

ordered Plaintiff to request the issuance of summonses and to serve Defendant with her

Complaint. On this same date, the Court denied Plaintiff’s motion to appoint counsel without




                                               1
         Case 5:21-cv-00652-XR-ESC Document 9 Filed 07/29/21 Page 2 of 3




prejudice to reconsideration at a later date, concluding that Plaintiff had not demonstrated that

exceptional circumstances warranted an appointment.

        Plaintiff’s motion for reconsideration states that she suffers from recent hearing loss,

cognitive deficiencies, severe depression, and post-traumatic stress disorder and is unable to

represent herself in this action. As the Court previously concluded, Plaintiff’s pro se Complaint

pleads at least one non-frivolous claim. Under these circumstances, the Court finds that Plaintiff

is not able to adequately represent her interests in this action and finds that appointing counsel

will advance the administration of justice and assist both Plaintiff and the Court. The Court will

therefore exercise its discretion and appoint Plaintiff an attorney.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration to

Appoint Counsel [#6] is GRANTED.

        IT IS FURTHER ORDERED that the following attorney is appointed to represent

Plaintiff in this case:

        Allison Sarah Hartry
        The Morales Firm
        6243 IH-10 West, Suite 132
        San Antonio, Texas 78201
        210-225-0811
        aharty@themoralesfirm.com

        IT IS FURTHER ORDERED that the Clerk forward a copy of this Order appointed

counsel.

        IT IS FINALLY ORDERED that appointed counsel contact Plaintiff within 21 days of

this Order.




                                                  2
Case 5:21-cv-00652-XR-ESC Document 9 Filed 07/29/21 Page 3 of 3




IT IS SO ORDERED.

SIGNED this 29th day of July, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                        3
